DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed. Independent claims 1, 17 and 19 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating housing mounted with at least one transmission module including a terminal assembly, a flexible printed circuit board and at least one pad, the terminal assembly adhered to an outer surface of the flexible printed circuit board and having at least one terminal, the at least one terminal having a fastening portion, one end of the fastening portion arched forming a bending portion, the flexible printed circuit board having a linking portion, and at least one conductive piece disposed to one end of an inner surface of a linking portion, a surface of the at least one conductive piece being plated and golden yellow, and the at least one conductive piece being finger-like, the fastening portion and the bending portion being mounted to the outer surface of the flexible printed circuit board, the one end of the fastening portion and the bending portion being corresponding to and located above the at least one conductive piece, the other end of the fastening portion being corresponding to and located above the other end of the inner surface of the linking portion, the at least one pad being disposed to the at least one conductive piece; and a shell surrounding the insulating housing together with the at least one transmission module, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating housing; a flexible printed circuit board mounted in the insulating housing, the flexible printed circuit board having a linking portion, and a plurality of conductive pieces, surfaces of the plurality of the conductive pieces being plated, the plurality of the conductive pieces being abreast arranged along a transverse direction, each conductive piece having an attaching surface at an outer surface of the conductive piece, and a fastening surface; a terminal assembly adhered to an outer surface of the flexible printed circuit board having a plurality of terminals which have a plurality of fastening portions, front ends of the plurality of the fastening portions , the plurality of the fastening portions and the plurality of the bending portions being mounted to the outer surface of the flexible printed circuit board, the plurality of the bending portions disposed to the attaching surfaces of the plurality of the conductive pieces, the front ends of the plurality of the fastening portions and the plurality of the bending portions being corresponding to and located above the plurality of the conductive pieces, rear ends of the plurality of the fastening portions being corresponding to and located above a rear end of the inner surface of the linking portion; a plurality of pads disposed to the fastening surfaces of the plurality of the conductive pieces; and a shell, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating housing; two transmission modules mounted in a top and a bottom of the insulating housing, the two transmission modules being opposite to each other along an up-down direction, each transmission module including a terminal assembly, a flexible printed circuit board and a plurality of pads, and a plurality of conductive pieces disposed to a front end of an inner surface of a linking portion, surfaces of the plurality of the conductive pieces being plated and golden yellow, the plurality of the conductive pieces being finger-like and abreast arranged along a transverse direction,  the terminal assembly having a plurality of terminals which have a plurality of fastening portions and being adhered to an outer surface of the flexible printed circuit board, front ends of the plurality of the fastening portions being arched downward to form a plurality of bending portions, the plurality of the fastening portions and the plurality of the bending portions being mounted to the outer surface of the flexible printed circuit board, the front ends of the plurality of the fastening portions and the plurality of the bending portions being corresponding to and located above the plurality of the conductive pieces, rear ends of the plurality of the fastening portions being corresponding to and located above a rear end of the inner surface of the linking portion, the plurality of the pads being disposed to a front end of an inner surface of the flexible printed circuit board and being corresponding to a front end of the terminal assembly; and a shell surrounding the insulating housing and the two transmission modules, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831